DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed in the amendment filed 1/24/2022, have been fully considered but are not persuasive. The reasons set forth below.
Applicant:
Applicant cites that a primary storage system possessing a data directory containing a web link of a first data file that points to a webpage, the first data file previously deleted from the primary storage system as in claim 1 is not cited in provided arts.
Examiner:
Examiner cites that a primary storage system possessing a data directory containing a web link of a first data file that points to a webpage, the first data file previously deleted from the primary storage system (see p. 20, and fig. 2, the website to be migrated to the CMS with data and directories store in server &  site migration can be useful when a user has an existing website which the user wishes to migrate to a CMS. For example, FIG. 1 illustrates an existing website 102 to be migrated to a CMS 108. An exemplary user website to be migrated to the CMS 108 is illustrated in greater detail in FIG. 2. FIG. 2 includes a graphical representation 202 of the exemplary website 102 as viewed by a user via a browser (e.g., a web browser application executing on a user computing device 106). ) & [0054] discloses that each application server 800 is configured to handle requests for any user associated with any organization that is a tenant. Because it is desirable to be able to add and remove application servers from the server pool at any time for any reason, there is preferably no server affinity for a user and/or organization to a specific application server 800”).
As cited in above citation the reference discloses a data migration including weblink of a website  the removal or deletion of the data.  
Applicant:
Applicant cites that the webpage possessing a first option to restore the first data file to the primary storage system, the webpage adapted to facilitate the first option to restore the first data file to the primary storage system when instructed to do so by an end-user as in claim 1 is not cite din provided arts.
Examiner:
Examiner cites that the webpage possessing a first option to restore the first data file to the primary storage system, the webpage adapted to facilitate the first option to restore the first data file to the primary storage system when instructed to do so by an end-user (see abstract, “sends the content modules to the CMS via an application programming interface (API) to generate a second website which resembles the website to be migrated based on the content modules.”).  
The prior art discloses  a site migrator receives a website address from a user for a website to be migrated to a content management system (CMS). The site migrator accesses source code of the website at the received website address and the facilitation of data among multiple websites is disclosed.  

Other arguments were made based on this argument and hence are non-persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 13-14 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guinane (US Pub. 2014/0082479) (Eff filing date of app: 9/17/2012) in view of Backa (US Pat 9,235,356) (Eff filing date of app: 10/3/2011) 


As to claim 1, Guinane teaches a storage network comprising: a primary storage system possessing a data directory containing a web link of a first data file that points to a webpage, the first data file previously deleted from the primary storage system  (see p. 20, and fig. 2, the website to be migrated to the CMS with data and directories store in server &  site migration can be useful when a user has an existing website which the user wishes to migrate to a CMS. For example, FIG. 1 illustrates an existing website 102 to be migrated to a CMS 108. An exemplary user website to be migrated to the CMS 108 is illustrated in greater detail in FIG. 2. FIG. 2 includes a graphical representation 202 of the exemplary website 102 as viewed by a user via a browser (e.g., a web browser application executing on a user computing device 106). ) & [0054] discloses that each application server 800 is configured to handle requests for any user associated with any organization that is a tenant. Because it is desirable to be able to add and remove application servers from the server pool at any time for any reason, there is preferably no server affinity for a user and/or organization to a specific application server 800”);
the webpage possessing a first option to restore the first data file to the primary storage system, the webpage adapted to facilitate the first option to restore the first data file to the primary storage system when instructed to do so by an end-user (see abstract, “sends the content modules to the CMS via an application programming interface (API) to generate a second website which resembles the website to be migrated based on the content modules.”).  
Guinane does not expressly teach after said an archive storage system.
Backa teaches an archive storage system retaining the first data file (see col. 5, ln 47-50,  & col.3, ln 10-20: “After the import/in-place-migration is complete, the SharePoint site 28 contains "links" to each file imported, such as shown in FIG. 9 & The primary storage and long-term or archiving storage may be performed on two different areas of the same physical storage device 14 or alternatively, may be performed on two physically different and/or remotely located storage devices 14.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Backa because after said archiving step, would enable the method to provide an easy/faster location of the file.
 
As to claim 2, Guinane as modified teaches  the storage retrieval method further comprising a data mover that transfers the first data file between the primary storage system and the archive storage system (See Backa see col. 2, ln 60-65,  & col.3, ln 10-20: “As shown in FIG. 2, once in service 28, the data may be transferred to a remote data store, such as via Sharepoint's Remote Blob Storage feature, shown at 14', where it may be accessed by service 28.  & The primary storage and long-term or archiving storage may be performed on two different areas of the same physical storage device 14 or alternatively, may be performed on two physically different and/or remotely located storage devices 14.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Backa because after said archiving step, would enable the method to provide an easy/faster location of the file.


As to claim 13, Guinane as modified teaches wherein the breadcrumb is located in the primary storage system and wherein the breadcrumb is configured to open the webpage (see Guinane, fig. 2). 

Claims 9 & 15-20 are rejected based on rationale provided for claims 1-2 and 7 rejections.
 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guinane  in view of Backa , further in view of Rieke (US Pub 2018/0069865).

As to claim 5, Guinane does not teach the SCMS database.
Rieke teaches migration SCMS database that retains all information used by the SCMS (see p. 0072: the SCMS "incepts" each virtual machine as an information asset within the SCMS, storing the asset data including attributes in the Asset/Attribute database.). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Rieke because after said archiving step, would implement various function of SCMS (Security Control Management System).

As to claim 6, Guinane does not teach the SCMS database.
Rieke teaches an update in the data directory the SCMS database also in possession of the update (see p.0057 &  0072: transfer of configuration and process data in either direction, the starting and stopping of a security technical control, the reconfiguration of the security technical control with an updated policy   &  the SCMS "incepts" each virtual machine as an information asset within the SCMS, storing the asset data including attributes in the Asset/Attribute database.). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Rieke because after said archiving step, would implement various function of SCMS (Security Control Management System).

As to claim 7, Guinane does not teach the SCMS database.
Rieke teaches an update in the data directory the SCMS database also in possession of the update (see p.0092 &  0095: Once the security vulnerability is addressed, the asset may be automatically moved back to the original TrustZone and the original network access policies (as expressed in the ZACL) automatically restored  &  Any additional security technical controls may be validated as well (e.g. IPS, Vulnerability Scanner, flow auditing), such as through various interactions with the management elements for various technical controls). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Rieke because after said archiving step, would implement various function of SCMS (Security Control Management System).

As to claim 8, Guinane does not teach the SCMS database.
Rieke teaches a policy driven instruction that migrates a copy of the first data file to an archive location on the archive storage system, the instruction is in a command queue provided by the SCMS (see p.0057 &  0072: transfer of configuration and process data in either direction, the starting and stopping of a security technical control, the reconfiguration of the security technical control with an updated policy   &  the SCMS "incepts" each virtual machine as an information asset within the SCMS, storing the asset data including attributes in the Asset/Attribute database.).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Rieke because after said archiving step, would implement various function of SCMS (Security Control Management System).


Allowable Subject Matter
Claims 3-4 & 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                      
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449